internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 2-plr-116161-99 date date legend acquiring target fund state x state y this letter responds to your representative’s date request for rulings under sec_368 of the internal_revenue_code on behalf of the above- captioned taxpayers additional information with respect to the proposed transaction was submitted in letters dated date and date the information submitted for consideration is summarized below acquiring is organized under the laws of state x and registered under the investment_company act of the act as a non-diversified closed-end management investment_company acquiring has elected to be taxed as a regulated_investment_company ric under of the internal_revenue_code the code acquiring’s investment objective is to provide shareholders with high income exempt from federal_income_tax and state y personal income taxes acquiring seeks to achieve its investment objective by investing primarily in a portfolio of long-term investment grade municipal obligations issued by or on behalf of state y its political subdivisions agencies and instrumentalities and by other qualifying issuers that pay interest which in the opinion of bond counsel to the issuer is exempt from federal_income_tax and state y personal income taxes acquiring currently has outstanding voting common_stock and one series of voting preferred_stock target fund is organized under the laws of state x and registered under the investment_company act of the act as a non-diversified closed-end plr-116161-99 management investment_company target fund has elected to be taxed as a ric under code like acquiring target fund's investment objective is to provide shareholders with current income exempt from federal_income_tax and state y personal income taxes target fund seeks to achieve its investment objective by investing primarily in a portfolio of long-term investment grade municipal obligations issued by or on behalf of state y its political subdivisions agencies and instrumentalities and by other qualifying issuers that pay interest which in the opinion of bond counsel to the issuer is exempt from federal_income_tax and state y personal income taxes target fund currently has outstanding voting common_stock and one series of voting preferred_stock acquiring and target fund have entered into an agreement and plan_of_reorganization for what are represented to be valid business reasons pursuant to the agreement the transaction consists of the following steps target fund will transfer all of its assets and liabilities to acquiring in exchange for an equal value of newly issued acquired common voting_stock and non- qualified preferred_stock target fund will distribute to their shareholders all of the acquiring stock received in the transaction each target fund shareholder will receive shares of acquiring on a pro_rata basis target fund will liquidate and dissolve in accordance with the laws of state x and terminate its registration under the act the following representations have been made in connection with the proposed transaction a the fair_market_value of the acquiring stock received by target fund shareholders will be approximately equal to the fair_market_value of the target fund stock surrendered in the exchange c acquiring will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by target fund immediately prior to the reorganization for purposes of this representation amounts paid_by target fund to dissenters amounts used by target fund to pay its reorganization expenses amounts paid_by target fund to shareholders who receive cash or other_property and all redemptions and distributions except for redemptions in the ordinary course of target fund’s business as an closed-end investment_company as required by sec_22 of the act pursuant to a demand of a shareholder and regular normal dividends made by target fund immediately preceding the transfer will be included as assets of target fund held immediately prior to the transaction plr-116161-99 d acquiring has no plan or intention to reacquire any of its stock issued in the transaction e acquiring has no plan or intention to sell or otherwise dispose_of any of the assets of target fund acquired in the transaction except for dispositions made in the ordinary course of business or transfers described in sec_368 of the code f target fund will distribute to its shareholders the stock of acquiring received pursuant to the plan_of_reorganization g the liabilities of target fund assumed by acquiring and any liabilities to which the transferred assets of target fund are subject were incurred by target fund in the ordinary course of its business h following the reorganization acquiring will continue the historic_business of target fund or use a significant portion of target fund’s historic_business_assets in the continuing business i target fund acquiring and the shareholders of target fund will pay their respective expenses if any incurred in connection with the reorganization j there is no intercorporate indebtedness existing between target fund and acquiring that was issued acquired or will be settled at a discount k target fund and acquiring qualify as a regulated_investment_companies as defined in sec_368 and ii of the code l the fair_market_value of the assets of target fund transferred to acquiring will equal or exceed the sum of the liabilities assumed by acquiring m acquiring does not own directly or indirectly nor has it owned during the past five years directly or indirectly any stock of target fund n cash is being distributed to shareholders of target fund in lieu of fractional shares of acquiring solely to save acquiring the expense and inconvenience of issuing and transferring fractional shares and such cash does not represent separately bargained for consideration in the reorganization the total cash consideration that will be paid in each transaction between acquiring and target fund to the target fund shareholders instead of issuing fractional shares of acquiring stock will not exceed one percent of the total consideration that will be issued in the transaction to target fund shareholders in exchange for their shares of target fund stock the fractional share interests of each shareholder of target fund will be aggregated and no target shareholder will receive cash in an amount equal to or greater than the value of one full share of acquiring stock plr-116161-99 o target fund is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 p target fund and acquiring have elected to be taxed as rics under sec_851 and for all of their taxable periods including the last short taxable_period ending on the date of reorganization for target fund have qualified for the special tax treatment afforded rics under the code after the reorganization acquiring intends to continue to so qualify q there is no plan or intention by acquiring or any person related as defined in sec_1_368-1 to acquiring to acquire any of the stock of acquiring issued in the transaction either directly or through any transaction agreement or arrangement with any other person r during the five-year period ending on the date of the proposed transaction target fund nor any person related to target fund as defined in sec_1_368-1 of the income_tax regulations without regard to sec_1_368-1 will have directly or through any transaction agreement or arrangement with any other person i acquired stock of target fund with consideration other than shares of acquiring or target fund or ii made distributions with respect to target fund stock except for a distributions described in sec_852 and sec_4982 of the code and b additional distributions to the extent such distributions do not exceed percent of the value without giving effect to such distributions of the proprietary interest in target fund on the effective date of the proposed transaction s prior to or in the transaction neither acquiring nor any person related to acquiring as defined in e will have acquired directly or through any transaction agreement or arrangement with any other person stock of target fund with consideration other than shares of acquiring t acquiring and target fund is incorporated under the laws of state x and is registered under the investment_company act of act as non-diversified leveraged closed-end investment companies non-diversified within the meaning of the act means that investment companies are not limited in the proportion of assets that they may invest in the securities of a single issuer acquiring and the target fund are however managed so as to meet the diversification requirements of sec_851 of the code and qualify for tax treatment as rics u there is no plan or intention for acquiring the issuing_corporation as defined in sec_1_368-1 or any person related as defined in sec_1_368-1 to acquiring to acquire during the five year period beginning on the date of the proposed transaction with consideration other than acquiring stock acquiring stock furnished in exchange for a proprietary interest in target fund in the proposed transaction either directly or through any transaction agreement or arrangement with any other person except for plr-116161-99 cash distributed to the target fund’s common shareholders in lieu of fractional shares of acquiring common_stock v during the five year period ending on the date of the proposed transaction i neither acquiring nor any person related as defined in sec_1_368-1 to acquiring will have acquired target fund’s stock cid with consideration other than acquiring stock ii target fund nor any person related as defined in sec_1_368-1 determined without regard to sec_1_368-1 to target fund will have acquired such target fund’s stock with consideration other than acquiring stock or target fund’s stock and iii no distributions will have been made with respect to target fund’s stock other than ordinary normal regular dividend distributions made pursuant to target’s historic dividend paying practice either directly or through any transaction agreement or arrangement with any other person except for a cash paid to dissenters and b distributions described in sec_852 and sec_4982 of the code as required for target fund’s tax treatment as a ric w the aggregate value of the acquisitions redemptions and distributions discussed in paragraphs u and v above will not exceed percent of the value without giving effect to the acquisitions redemptions and distributions of the proprietary interest in target fund on the effective date of the proposed transaction x the acquiring preferred_stock received by target fund preferred stockholders will be substantially identical as defined in prop sec_1_356-7 sec_65 fed reg to the target fund preferred_stock surrendered in exchange therefor based solely upon the information and representations set forth above we hold as follows the acquisition by acquiring of substantially_all of the assets of target fund solely for acquring voting_stock and the assumption by acquiring of the liabilities of target fund as described above will qualify as a reorganization within the meaning of sec_368 of the code substantially_all means at least of the fair_market_value of the net assets and at least of the fair_market_value of the gross assets of target fund acquiring and target fund will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by target fund upon the transfer of substantially_all of its assets to acquiring solely in exchange for acquiring voting common_stock sec_361 no gain_or_loss will be recognized by target fund upon the distribution of such acquiring stock to target fund shareholders sec_361 acquiring will not recognize any gain_or_loss on the receipt of the assets of plr-116161-99 target fund in exchange for voting shares of acquiring sec_1032 the basis of target fund assets in the hands of acquiring will be the same as the basis of those assets in the hands of target fund immediately prior to the exchange sec_362 the holding_period of target fund assets in the hands of acquiring will include the period during which such assets were held by target fund sec_1223 the common and preferred shareholders of target fund will not recognize any gain_or_loss on their receipt of common and preferred_stock of acquiring including fractional share interests to which they may be entitled solely in exchange for their target fund shares as described above sec_354 the basis of the acquiring shares including fractional share interests to which they may be entitled received by target fund shareholders will be the same as the basis of the target fund shares surrendered in exchange therefor sec_358 the holding_period of the acquiring shares including fractional share interests to which they may be entitled received by target fund shareholders in exchange for their target fund shares will include the period during which the exchanged target fund shares were held provided that the target fund shares are held as a capital_asset in the hands of the target fund shareholders on the date of the exchange sec_1223 the payment of cash to target fund shareholders in lieu of fractional shares of acquiring will be treated as though the fractional shares were distributed as part of the reorganization and then redeemed by acquiring the cash payment will be treated as a distribution in full payment for the fractional shares deemed redeemed under sec_302 with the result that target fund shareholders will have short-term or long-term_capital_gain or loss to the extent that the cash distribution differs from the basis allocable to their fractional shares pursuant to sec_381 of the code and sec_1_381_a_-1 of the income_tax regulations the tax_year of target fund will end on the effective date of the transfer acquiring will succeed to and take into account the items of target fund described in sec_381 of the code subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 and sec_384 of the code and the regulations thereunder no opinion is expressed about the federal_income_tax treatment of the proposed plr-116161-99 transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion was requested and none is expressed about whether acquiring or target fund qualify as rics that are taxable under subchapter_m part i of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely assistant chief_counsel corporate by lewis k brickates assistant to chief branch
